Title: Enclosure: James Walker’s Timber List for Thomas Jefferson’s Sawmill, [ca. 10 September 1811]
From: Walker, James
To: 


            
            
            
              
                
                           Nomber
                        
                Length in ft &. Inches
                Breadth in inches
                Thickness in Inches—
                Terms for the different pieces of Timber
              
              
                2
                50
                
                14
                
                12
                
                Main sills pine or poplar
              
              
                2
                50
                
                9
                
                9
                
                Platesditto
              
              
                3
                11
                .½
                18
                
                12
                
                Cross sills—
              
              
                8
                9
                .¼
                9
                
                9
                
                Posts—
              
              
                2
                9
                .¼
                11
                
                9
                
                ditto—
              
              
                2
                11
                .½
                11
                
                11
                
                Fender posts pine or oak
              
              
                1
                12
                
                11
                
                11
                
                Enterties—
              
              
                2
                12
                
                9
                
                9
                
                ditto—
              
              
                24
                11
                .½
                8
                
                6
                
                sleepers—
              
              
                2
                14
                
                8
                
                6
                
                ditto—
              
              
                1
                30
                
                8
                .½
                6
                .½
                for Carriage pine to be very straight
              
              
                1
                30
                
                7
                .½
                6
                ½
                dittodittoditto
              
              
                2
                4
                .¼
                11
                
                3
                .¾
                ditto—
              
              
                2
                5
                .¾
                16
                
                8
                —
                Headblocks—oak
              
              
                2
                9
                .¼
                4
                .½
                3
                .½
                saw frame pine or oak
              
              
                2
                6
                .½
                12
                
                3
                .½
                dittoditto
              
              
              
                10
                7
                .½
                7
                
                4
                
                Braces—
              
              
                3
                9
                .½
                7
                
                4
                
                ditto—
              
              
                8
                13
                
                10
                
                1
                .½
                
                           
                           
                        way plank pine or oak—
              
              
                
                                8  
                13
                
                8
                .½
                1
                .¼
                oak to shoe the carriage—
              
              
                3
                11
                
                13
                
                4
                .¼
                pine or oak for Rag wheel
              
              
                3
                5
                .½
                6
                
                2
                .¼
                pinefor ditto—
              
              
                
                           100
                1
                
                3
                
                3
                
                
                           good hickory or white oak for coggs
              
              
                8
                1
                
                2
                .½
                2
                .½
                dogwood for rounds—
              
              
                
                           30
                1
                
                4
                .½
                3
                .½
                
                           way coggs white oak
              
              
                
                           30
                1
                
                3
                .½
                3
                .½
                dittoditto
              
            
          